Citation Nr: 1628744	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-32 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction from a 10 percent disability rating to a noncompensable disability rating for bilateral hearing loss, effective March 1, 2012, was proper.

2.  Entitlement to an increased initial rating for bilateral hearing loss, currently rated as noncompensably disabling from February 29, 2008, to March 26, 2009; and as 10 percent disabling from March 26, 2009, in light of the restored rating herein.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from February 1965 to January 1968, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2008, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective from February 29, 2008.  The Veteran appealed from the initial rating assigned.  

In October 2009, the RO granted a higher rating of 10 percent, effective from March 26, 2009.  As this was not a full grant of the benefit, the appeal continued.  

Then, in a September 2011 rating decision, the RO reduced the rating for the Veteran's hearing loss to noncompensably disabling, effective from March 1, 2012.

The Veteran testified at a Board hearing via videoconference before the undersigned in March 2013 as to his hearing loss; a transcript is in the claims file.

In May 2013, the Board remanded the issue of entitlement to an increased initial rating for bilateral hearing loss for evidentiary development.  In February 2014, the Board took jurisdiction over the separate issue of the propriety of the rating reduction and remanded both issues because they were inextricably intertwined.    

The Veteran requested a Board hearing for the rating reduction issue in connection with his August 2014 substantive appeal (VA Form 9) after issuance of a Statement of the Case for that issue.  However, he submitted a written statement in June 2016, prior to the scheduled hearing date, requesting to cancel the additional hearing.  

The Board's decision herein is a full grant of the appeal regarding the rating reduction; thus, the Veteran's 10 percent rating for hearing loss will be restored.  

The issue of entitlement to an increased initial rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There has been no actual improvement in the Veteran's disability level and ability to function under the ordinary conditions of life and work due to bilateral hearing loss since the evidence on which the prior 10 percent rating was based.


CONCLUSION OF LAW

The criteria for reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective March 1, 2012, have not been met; the reduction was void ab initio and must be restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.85 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was afforded proper notice under the heightened notification and procedural safeguards in cases where a rating is reduced.  See 38 C.F.R. § 3.105(e).  However, it is unnecessary to discuss those notice procedures in detail because the appeal must granted based on the substantive evidence.  In short, the evidence does not show an actual improvement in the Veteran's disability level for hearing loss, meaning an actual improvement in the ability to function under the ordinary conditions of life and work, as required in any case of a rating reduction.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

In addressing whether improvement is shown in the level of disability, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4 .87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear. Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

In this case, the AOJ awarded a 10 percent rating for the Veteran's hearing loss, effective from March 26, 2009, based on information in a VA treatment record on that date that met the 10 percent rating criteria.  Id.  The AOJ reduced the Veteran's rating to 0 percent based on the results of a September 2011 VA examination; this reduction became effective March 1, 2012, after time for due process requirements. 

Specifically, the March 26, 2009, VA treatment note, upon which the award of a 10 percent rating was based, recorded pure tone thresholds in the right ear of 45, 60, 60, and 65 decibels, respectively, from 1000 to 4000 Hertz; and in the left ear of 45, 75, 70, and 70 decibels, respectively.  These averaged to 57.5 decibels in the right ear and 65 decibels in the left ear.  Speech discrimination scores were recorded as 88 percent in the right ear and 72 percent in the left ear; there was no indication of the test used.  Assuming the speech scores for VA treatment used the Maryland CNC test, the pure tone and speech discrimination findings would equate to Level III hearing in the right ear (rounding up from 57.5 to 58 for average pure tones) and Level V hearing in the left ear.  Combining these under Table VII, this resulted in a 10 percent rating.  Alternatively, using only the pure tone thresholds, these findings would equate to Level IV hearing in the right ear and Level V hearing the left ear under Table VIA.  This would still result in a 10 percent rating under Table VII.  

The September 2011 VA examination, upon which the rating reduction was based, recorded pure tone thresholds in the right ear of 50, 65, 65, and 70 decibels, respectively, from 1000 to 4000 Hertz; and in the left ear of 45, 75, 75, and 75 decibels, respectively.  These averaged to 62.5 decibels in the right ear and 67.5 decibels in the left ear.  Speech discrimination scores were recorded as 96 percent in the right ear and 92 percent in the left ear.  The examiner had been directed to use the Maryland CNC test for speech scores.  These pure tone and speech discrimination findings would equate to Level II hearing bilaterally (rounding up from 62.5 to 63 on the right, and from 67.5 to 68 on the left, for average pure tones).  Combining these under Table VII, this resulted in a 0 percent rating.  

The claims file includes multiple VA and private audiometric findings before and after these two evaluations.  See private records in July 2006, January 2012 and November 2012 clarifying letter, July 2016; VA treatment records in June 2011, December 2012, and March 2016; VA examinations in March 2008, July 2009, and August 2013.  These records reflected some variations in the recorded pure tone thresholds and speech discrimination scores.  These findings are relevant to the Veteran's claim for an increased rating that is being remanded herein.  

However, the objective findings of hearing loss severity need not be discussed further with regard to the rating reduction.  This is because, regardless of the objective measurements, there must be a showing of actual improvement in the disability level, i.e, less functional impairment, when considering the evidence on file at the time of the reduction and subsequent evidence for a rating reduction to be proper.  See Brown, 5 Vet. App. at 420-21; Dofflemyer, 2 Vet. App. at 280.

In this regard, a few months prior to his claim for benefits, the Veteran reported during an October 2007 VA Agent Orange registry examination that he was "very hard of hearing," and could not hear at all without his bilateral hearing aids in place.  

During a March 2008 VA examination, the Veteran described difficulties due to hearing loss with the telephone, television, groups, restaurants, and riding in a car.  

During a September 29, 2008, audiology consult at the VA Outpatient Clinic (OPC), the Veteran requested new hearing aids and brought the reports of several hearing tests.  The provider noted that these tests showed a "stable hearing loss" and ordered bilateral hearing aids with a remote.  A hearing test was ordered at the Veteran's request, which was completed on March 26, 2009, as summarized above.

Similar to the prior VA examination, during a July 2009 VA examination, the Veteran described the impact of hearing loss on his daily life as difficulty hearing with noise on the telephone, television, in groups, in restaurants, and riding in a car.  He described the impact on his occupation as difficulty hearing coworkers.

Then, in June 2011, the Veteran had another audiology consult at the VAOPC for an updated hearing test to program his hearing aids.  The provider noted that there were "significant changes bilaterally."  In July 2011, the Veteran submitted a statement for his claim indicating that his hearing had gotten significantly worse.

During the September 2011 VA examination, upon which the rating reduction was based, the Veteran reported that he had worn hearing aids for seven years.  He described a similar impact of his hearing loss on his daily and work life as in his prior VA examinations and treatment consults.  He stated that he had difficulty hearing in all communicative settings, including on the phone, and that he would have to ask for clarification at work and could not hear his work pager at times.

In January 2012, the Veteran obtained another hearing test from a different private facility.  This provider noted that there had been a significant change in the Veteran's word discrimination scores as recorded in June 2011, but that other follow-up testing showed higher speech discrimination scores (referencing scores reflected in the September 2011 VA examination report).  The Veteran reported working as an evening custodian, and that he perceived his coworkers and wife as soft-spoken.  He indicated that his wife was becoming frustrated with him.

During his March 2013 Board hearing, the Veteran testified that he had worn hearing aids since 2004 and that it was "absolutely necessary" for him to wear them in both ears, in that word discrimination was very difficult without them.  He indicated that the hearing aids raised the volume of what he heard to enable him to understand them, but that what he heard without the hearing aids was very low and he could not understand a lot of it.  The Veteran testified that his hearing seemed to have gotten progressively a little worse each year, not suddenly any worse or better.  

During the August 2013 VA examination, the Veteran once again described the impact of his hearing loss on his daily life as difficulty hearing on the telephone, television, in groups, restaurants, and riding in a car.  He was retired from work.

In March 2016, the Veteran had another hearing test for VA treatment purposes, based on his request for testing in February 2016.  He requested new hearing aids, stating that his aids were weak and he was having difficulty hearing on the phone. 

The Veteran is competent to report his observable hearing loss symptoms, and he has made consistent statements regarding the nature and circumstances of such difficulties, which the Board finds credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In sum, there was no actual, sustained improvement in the Veteran's hearing loss disability level as it relates to his ability to function under the ordinary conditions of life and work, when compared to his function at the time of the March 26, 2009, record that was the basis of the prior 10 percent rating.  See Brown, 5 Vet. App. at 421.  Thus, the rating reduction for the Veteran's bilateral hearing loss from 10 percent to noncompensable was improper; and the reduction is void ab initio.  


ORDER

The reduction of the disability rating for hearing loss from 10 percent to 0 percent, effective March 1, 2012, was improper; and the appeal is granted to this extent.


REMAND

In his June 2016 statement, the Veteran stated that he desired the Board to consider this appeal based on the evidence of record, pointing to two private records, thereby indicating that he waived review by the Agency of Original Jurisdiction (AOJ) of records he had submitted.  Nevertheless, the AOJ also obtained additional evidence after its last adjudication, in the form of VA treatment records dated through June 2016.  These records included February and March 2016 audiology records that are pertinent to the rating for hearing loss, contrary to the AOJ's notation in the file.  There is no indication that the Veteran was aware of these additional records or waived AOJ review of them; therefore, the case must be remanded for that purpose.  

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case (SSOC) for the issue of entitlement to an increased initial rating for bilateral hearing loss, with consideration of the additional evidence associated with the claims file since the last SSOC, to include audiogram results in March 2016.  Then, if the benefit sought on appeal remains denied, return the appeal to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


